SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 1, 2007 TXCO Resources Inc. (Exact name of registrant as specified in its charter) Delaware 0-9120 84-0793089 (State of (Commission File (IRS Employer incorporation) Number) Identification No.) 777 E. Sonterra Blvd., Suite 350 San Antonio, Texas 78258 (Address of principal executive offices) (Zip Code) (210) 496-5300 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 2.02: Results of Operations and Financial Condition The Company issued a press release on August 1, 2007, attached as Exhibit 99.1, reporting earnings for the quarter ended June 30, 2007. Exhibit 99.1 is incorporated by reference into this Item 2.02. The press release contained a discussion of Ebitdax, defined as earnings before income taxes, interest, depreciation, depletion, amortization, impairment, abandonment and exploration expense, and Ebitda, defined as Ebitdax less exploration expense.Ebitdax and Ebitda are "non-GAAP financial measures" as defined in Item 10 of Regulation S-K of the Securities Exchange Act of 1934, as amended.The Company discussed Ebitdax and Ebitda for quarters and year-to-date periods ended June 30, 2007 and 2006.The required disclosures were included, as the final page of the release, with reconciliation to both "Net Income" and "Net Cash Provided by Operating Activities." In accordance with general instruction B.2 to Form 8-K, such information is being "furnished" and will not be deemed "filed" with the Securities and Exchange Commission for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor will such information be deemed incorporated by reference in any other filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits Exhibit Number Description 99.1 Press release dated August 1, 2007, entitled "TXCO Resources Reports Financial Results, Increased Reserves" SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. TXCO Resources Inc. Dated: August 7, 2007 /s/ P. Mark Stark P. Mark Stark Chief Financial Officer (Principal Accounting and Financial Officer) EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated August 1, 2007, entitled "TXCO Resources Reports Financial Results, Increased Reserves" *** - 2 -
